Citation Nr: 1614050	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-31 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1970 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The March 2009 RO rating decision denied entitlement to a rating in excess of 10 percent for bilateral hearing loss disability.  The New Orleans, Louisiana RO has assumed the role of agency of original jurisdiction (AOJ).    

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in September 2014.  A transcript of the hearing is associated with the claims file.  

In October 2014, the Board remanded the claim of entitlement to an increased rating for hearing loss to the AOJ for further development.  The matter has returned to the Board for adjudication.  

In the October 2014 Board remand, the issue of entitlement to an earlier effective date for the grant of tinnitus, arising out of a June 2012 RO rating decision which granted entitlement to service connection for tinnitus, effective October 6, 2009, was also remanded for the issuance of a statement of the case.  A statement of the case was issued in May 2015 and the Veteran perfected his appeal on a VA Form 9 received July 6, 2015.  During the course of the appeal in a May 2015 RO rating decision, the RO granted an earlier effective date of October 22, 2008 for the grant of entitlement of service connection for tinnitus.  

The Veteran requested a Board hearing in Washington, D.C. for the issue of entitlement to an earlier effective date for the grant of tinnitus on his VA Form 9 received July 6, 2015 (dated May 29, 2015); the record indicates the Oakland RO transferred the case to the New Orleans AOJ, as the Veteran had moved to schedule a hearing.  See VA Form 8 dated July 22, 2015.  Therefore, as the issue is not ready for appellate consideration due to a pending hearing request, and the AOJ is clearly undertaking appropriate action to schedule the requested hearing, the issue is not yet ripe for appellate review and will not be further addressed herein. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, further development is required prior to the adjudication of the Veteran's increased rating claim for hearing loss to ensure a complete record upon which to make an informed decision.  

Pursuant to the October 2014 Board remand, updated VA treatment records were associated with the claims file.  In VA audiological consultations from November 9, 2010, October 9, 2012 (left ear tested only), October 25, 2012 and July 26, 2013 (left ear tested only), it was noted that audiometric and/or tympanometric test results were contained in "DelieverEx."  However, it does not appear the results have been associated with the claims file.  On Remand, the outstanding audiometric results must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any audiometric reports as referenced in VA treatment records, including, if located, those from November 2010, October 2012, and July 2013.  If identified records are not ultimately obtained or do not exist, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Then, after any development indicated by the associated audiometric results, including any updated VA examination, readjudicate the issue of a higher disability rating for bilateral hearing loss disability.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






